 Case: 2:20-cv-04892-ALM-CMV Doc #: 7 Filed: 11/05/20 Page: 1 of 1 PAGEID #: 37




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Hilda Gunter,                                :              Case No.: 2:20-cv-04892

       Plaintiff                             :              Judge Marbley
                                                            Magistrate Vascura
v.                                           :

Dollar General
 Dba Dolgen Midwest, LLC,                    :

       Defendant,                            :

                               STIPULATION OF DISMISSAL

       Now comes Plaintiff, by and through counsel, and, pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), hereby dismisses her claims, with prejudice. Each party shall bear their own

costs and attorney fees.



Respectfully submitted,


/s/ Brian M. Garvine                                /s/ D. Patrick Kasson (per consent)
Brian M. Garvine (0068422)                          D. Patrick Kasson
The Law Office of Brian M. Garvine, LLC.            Reminger Co., LPA
5 E. Long Street, Suite 1100                        200 S. Civic Center Drive, Suite 800
Columbus, Ohio 43215                                Columbus, Ohio 43215
Email: Brian@garvinelaw.com                         pkasson@reminder.com
Attorney for Plaintiff                              Attorney for Defendant
